Name: 2007/188/EC: Commission Decision of 26 March 2007 amending Decision 2006/596/EC drawing up the list of Member States eligible for funding from the Cohesion Fund for the period 2007 to 2013 as concerns Bulgaria and Romania (notified under document number C(2007) 1282)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  Europe;  EU finance
 Date Published: 2007-08-24; 2007-03-28

 28.3.2007 EN Official Journal of the European Union L 87/13 COMMISSION DECISION of 26 March 2007 amending Decision 2006/596/EC drawing up the list of Member States eligible for funding from the Cohesion Fund for the period 2007 to 2013 as concerns Bulgaria and Romania (notified under document number C(2007) 1282) (2007/188/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions for the European Regional Development Fund, the European Social Fund and the Cohesion Fund and repealing Regulation (EC) No 1260/1999 (1), and in particular Article 5(3) thereof, Whereas: (1) By Commission Decision 2006/596/EC (2), a list of Member States eligible for funding from the Cohesion Fund for the period 2007 to 2013 was established. (2) Following the accession of Bulgaria and Romania, these Member States should be added to the list of Member States eligible for funding from the Cohesion Fund for the period 2007 to 2013. (3) Decision 2006/596/EC should therefore be amended accordingly. (4) For reasons of clarity and legal certainty, this Decision should apply from the date of accession of Bulgaria and Romania, HAS ADOPTED THIS DECISION: Article 1 Annex I of Decision 2006/596/EC is replaced by the Annex to this Decision. Article 2 This Decision shall apply from the 1 January 2007. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 March 2007. For the Commission Danuta HÃ BNER Member of the Commission (1) OJ L 210, 31.7.2006, p. 25. Regulation as amended by Regulation (EC) No 1989/2006 (OJ L 411, 30.12.2006, p. 6). (2) OJ L 243, 6.9.2006, p. 47. ANNEX ANNEX I List of Member States eligible for funding from the Cohesion Fund on 1 January 2007 Bulgaria Czech Republic Estonia Greece Cyprus Latvia Lithuania Hungary Malta Poland Portugal Romania Slovenia Slovakia